                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 JEFFREY LICHTENSTEIN, THE MEMPHIS AND                         )
 WEST TENNESSEE AFL-CIO CENTRAL LABOR                          )
 COUNCIL, THE TENNESSEE STATE                                  )
 CONFERENCE OF THE NAACP, THE EQUITY                           )
 ALLIANCE, MEMPHIS A. PHILLIP RANDOLPH                         ) CIVIL ACTION
 INSTITUTE, FREE HEARTS                                        ) No. 3:20-cv-00736
                                                               ) JUDGE TRAUGER
 Plaintiffs,                                                   )
                                                               )
 v.                                                            )
                                                               )
 TRE HARGETT, in his official capacity as Secretary            )
 Of State of the State of Tennessee, MARK GOINS, in            )
 his official capacity as Coordinator of Elections for         )
 the State of Tennessee, and AMY WEIRICH, in her               )
 official capacity as the District Attorney General for        )
 Shelby County, Tennessee,                                     )
                                                               )
         Defendants.                                           )

      DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THE MOTION FOR
                           REASSIGNMENT

       Defendants Tre Hargett, in his official capacity as the Secretary of State of the State of

Tennessee; Mark Goins, in his official capacity as Coordinator of Elections for the State of

Tennessee, and Amy Weirich, in her official capacity as the District Attorney General for Shelby

County, Tennessee, submit this memorandum of law in support of the motion to reassign this matter

to Judge Richardson, who has been assigned the related case of Memphis A. Phillip Randolph

Institute, et al. v. Hargett, et al., No. 3:20-cv-00374-EJR.

       Pursuant to Administrative Order 176, a new case that is related to a pending case may be

reassigned to the District Judge currently assigned to the pending case. The order gives the following

non-exclusive criteria for determining whether a case is a “related case”:




      Case 3:20-cv-00736 Document 17 Filed 09/02/20 Page 1 of 4 PageID #: 226
      1.       The cases arise out of the same transaction, occurrence or series of transactions or
               occurrences;

      2.       The cases involve common questions of law or fact;

      3.       The cases involve one or more of the same parties or the same property;

      4.       The relief sought in the cases could result in a party being subject to conflicting orders
               or judgments;

      5.       Substantial duplication of effort an expense by the Court and the parties could occur
               if different District Judges presided over the cases;

      6.       Substantial savings of judicial time and resources could result if the cases were
               handled by the same District Judge; or

      7.       It is in the interest of justice, based on the totality of the circumstances, for the same
               District Judge to preside over each of the cases.

Administrative Order 176 (I)(c).

      All of these criteria are met here.1 In the instant matter, Plaintiffs have raised a constitutional

challenge to Tenn. Code Ann. § 2-6-202(c)(3), which penalizes the giving of an application for an

absentee ballot if the person giving the application is not an employee of an election commission.

The same plaintiffs (apart from the individual plaintiffs) have sued the same defendants in Memphis

A. Phillip Randolph Institute, et al. v. Hargett, et al., No. 3:20-cv-00374-EJR, currently assigned to

Judge Richardson. See Administrative Order 176(I)(c)(3). In that matter, plaintiffs have challenged

other parts of Tennessee’s absentee voting process, including the provision criminalizing giving an

unsolicited request for an application for an absentee ballot, the first-time voter requirements, the

signature verification requirements, and the qualifications to vote absentee. See id at (I)(c)(1).

Plaintiffs’ claims in both cases center around the alleged deprivation of their rights of free speech

and association under the First and Fourteenth Amendments to the United States Constitution—the

only difference being the challenged statutes: one penalizes the provision of an unsolicited request

for an application, the other penalizes the provision of an application. Compare No. 3:20-cv-00374



1
       Plaintiffs’ docket sheet for the instant complaint acknowledges that these cases are related.
(DE 1-1).
     Case 3:20-cv-00736 Document 17 Filed 09/02/20 Page 2 of 4 PageID #: 227
(DE 39, PageID# 151-153) with No. 3:20-cv-00736 (DE 1, PageID# 11-12); see Administrative

Order 176 (I)(c)(2).

      Judge Richardson has already delved into the absentee voting process and has familiarized

himself with the statute in question here, Tenn. Code Ann. § 2-6-202(c)(3), and its interplay with

Tenn. Code Ann. § 2-6-202(c)(4). See 3:20-cv-00374 (DE 66; DE 73). Given that each of the

statutory subparts affects the absentee voting process as a whole, reassignment of this matter would

result in substantial savings of judicial time and resources and would avoid duplication of effort and

expense. See Administrative Order 176 (I)(c)(5) & (6). Further, given the interplay of the various

statutory parts, there is a risk that any relief ordered in either case may upset the absentee voting

process in a manner that affects the resolution and consideration of the other case. See id at (I)(c)(4).

       Each of the criteria set forth by Administrative Order 176 are present here. To save judicial

resources and avoid needless duplication, Defendants respectfully request that the instant matter be

reassigned to Judge Richardson. His familiarity with both the statute in question and the absentee

voting process as a whole should also serve Plaintiffs’ interests in expediting their sought-after

preliminary injunction. See Administrative Order 176 (I)(c)(7).

                                               Respectfully submitted,

                                               HERBERT H. SLATERY III
                                               Attorney General and Reporter

                                               /s/ Alexander S. Rieger
                                               ALEXANDER S. RIEGER (BPR 029362)
                                               Assistant Attorney General
                                               Alex.rieger@ag.tn.gov


                                               JANET M. KLEINFELTER (BPR #13889)
                                               Deputy Attorney General
                                               Janet.kleinfelter@ag.tn.gov

                                               ANDREW B. CAMPBELL (BPR #14258)
                                               Senior Assistant Attorney General
                                               Andrew.campbell@ag.tn.gov

                                               MATTHEW D. CLOUTIER (BPR 036710)
                                               Assistant Attorney General
     Case 3:20-cv-00736 Document 17 Filed 09/02/20 Page 3 of 4 PageID #: 228
                                              Matt.cloutier@ag.tn.gov

                                              Office of the Tennessee Attorney General
                                              Public Interest Division
                                              P.O. Box 20207
                                              Nashville, TN 37202
                                              (615) 741-7403

                                              Attorneys for Defendants


                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the foregoing documents have been forwarded
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to the parties named below. Parties may access this filing through the Court’s electronic filing
system.

William L. Harbison                                          Danielle Lang
Lisa K. Helton                                               Ravi Doshi
Christopher C. Sabis                                         Molly Danahy
Christina R.B. López                                         Jonathan Diaz
Sherrard, Roe, Voigt & Harbison, PLC                         Campaign Legal Center
150 3rd Avenue South, Suite 1100                             1101 14th Street NW, Suite 400
Nashville, TN 37201                                          Washington, DC 20005

Ezra Rosenberg
Pooja Chaudhuri
Jacob Conarck
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005

Date: September 2, 2020                               /s/ Alexander S. Rieger
                                                      ALEXANDER S. RIEGER
                                                      Assistant Attorney General




     Case 3:20-cv-00736 Document 17 Filed 09/02/20 Page 4 of 4 PageID #: 229
